NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2008-5167

                                RICHARD D. JOHNSON,
                               and DARLINE JOHNSON,

                                                 Plaintiffs-Appellants,

                                            v.

                                     UNITED STATES,

                                                 Defendant-Appellee.

Appeal from the United States Court of Federal Claims in 03-CV-2339, Judge Lawrence
                                      J. Block.

                                       ON MOTION

                                        ORDER

      The appellants move without opposition for a 6-day extension of time, until April

21, 2009, to file their response to the court's November 7, 2008 order.

       Upon consideration thereof,

       IT IS ORDERED THAT:

      The motion is granted.

                                                 FOR THE COURT



      APR 17 2009                                Is/ Jan Horbalv
          Date                                   Jan Horbaly


cc:    Sallie W. Gladney, Esq.
                                                 Clerk
                                                                          utitiativon
       Deborah K. Snyder, Esq.                                             APR 17 2009
s20
                                                                            Jitha HOREtial
                                                                                CLERK